742 N.W.2d 118 (2007)
ATTORNEY GENERAL, Plaintiff-Appellant,
v.
PHILIP MORRIS USA, R.J. Reynolds Tobacco Company, Lorillard Tobacco Company, Anderson Tobacco Company, L.L.C., Bekenton USA, Canary Island Cigar Company, Chancellor Tobacco Company, P.L.C., Commonwealth Brands, Inc., Compania Industrial De Tabacos Monte Pas S.A., Daughters and Ryan, Inc., Farmers Tobacco Company, General Tobacco, House of Prince A/S, International Tobacco Group (Las Vegas), Inc., Japan Tobacco International USA, Inc., King Maker Marketing, Inc., Konci G & D International USA, Inc., King Maker Marketing, Inc., Konci G & D Management, Kretek International, Liberty Brands, L.C., Liggett Group, Inc., M/S Dhanraj International, Inc., Pacific Stanford Manufacturing Corporation, Peter Stokkeby International A.S., P.T. Djarum, Santa Fe Natural Tobacco Company, Inc., Sherman 1400 Broadway NYC, Inc., Top Tobacco, L.P., Virginia Carolina Corporation, Inc., Von Eicken Group, and Wind River Tobacco Company, L.L.C., Defendants-Appellees.
Docket No. 134464. COA No. 273665.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the June 7, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.